DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1, 3-5, 9-11, and 13-32 are pending. Claims 2 and 6-8 are canceled. Claim 32 has been amended. Thus, Claims 1, 3-5, 9-11, and 13-32 are under examination.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/3/2021 and 4/7/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 8,883,838 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 27, 28 and 32 are not taught or rendered obvious by the prior art and are, therefore, allowable over the prior art.

Response to Arguments
Applicant argues that one would not remove lactoferrin from De Waard and replace it with oxymetazoline. This is not persuasive. Both lactoferrin and oxymetazoline are known antiacne agents. One of ordinary skill in the art would understand that oxymetazoline would predictably provide antiacne activity in place of lactoferrin given that it is a known antiacne agent. 
Applicant argues that De Waard composition is not a topical cream as currently claimed. This is contradicted by De Waard’s teaching of a topical antiacne cream composition (see [0039].  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references teach compositions for topical treatment of acne.
In response to applicant's arguments, at pages 10 and 11, against the references individually (stating what specific limitations each reference does not teach), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

A.	Maintained - Claims 1, 3-5, 10, 11, 13-26, 29, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Waard et al. (US 2008/0193551) in view of Shanler et al. (US 2005/0165079) and Popp et al. (US 6,433,024 B1).

Claimed Invention
A pharmaceutical cream comprising 
oxymetazoline HCl (~0.15-2%), as the sole active ingredient; 
emulsifiers (~8-25%),
polyethylene glycol stearate (PEG-6 stearate), 
polyethylene glycol 32 stearate (PEG-32 stearate), 
glycol stearate, and 
cetostearyl alcohol;
an emollient.

Prior art
De Waard teaches a topical antiacne cream composition containing the emulsifier, 20% Tefose 63 (a non-ionic emulsifier comprising PEG-6 stearate, PEG-32 stearate, and glycol stearate) (see [0039]).  The composition also contains mineral oil, an emollient. De Waard teaches that the composition comprising the Tefose emulsifier and emollient mixture is useful for treating acne (see [0011], [0041], [0042], [0048]-[0050]). Lactoferrin is the antiacne active and may be combined with other active agents. See abstract; [0024].  

While De Waard teaches an antiacne cream composition containing 20% Tefose 63 (PEG-6 stearate, PEG-32 stearate, and glycol stearate) and emollient, De Waard does not expressly teach 1) oxymetazoline HCl or 2) cetostearyl alcohol.
 
Shanler's invention is directed to methods of treating acne and rosacea - or other conditions of the skin characterized by increased erythema - in a patient in need of such treatment, comprising the topical administration of a therapeutically effective amount of a composition comprising at least one α1-adrenoceptor agonist including oxymetazoline HCl, tetrahydrozoline hydrochloride, naphazoline hydrochloride and phenylepherine hydrochloride. Oxymetazoline HCl is the preferred α1-adrenoceptor agonist. See [0083]-[0085]. The preferred amount is about 0.1% to about 10%. See [0083]. The composition is preferably a cream, a gel, a lotion or a solution.  See [0049]; Claim 1.  

Like De Waard and Shanler, Popp also teach topical compositions for treating acne. Popp teaches antiacne compositions containing a thickener which is a commonly used ingredient in topical pharmaceutical compositions. See col.4:49-51. Cetearyl alcohol (i.e., cetostearyl alcohol) is an example of a suitable thickener. See col. 4:54-57. The thickener is present at an amount of about 2% to about 25% weight percent. See Id., 63-64. Cream compositions are exemplified. See Examples 1-6.

Regarding 1) One of ordinary skill in the art would link De Waard and Shanler because both references teach the use of topical compositions that are useful for treating acne. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because both De Waard and Shanler teach topical compositions for treating acne. De Waard teaches lactoferrin as the active whereas Shanler teaches oxymetazoline HCl as the active agent for treating acne. Therefore, one of ordinary skill in the art would have recognized based on the combined teachings of De Waard and Shanler that oxymetazoline HCl would provide antiacne activity as described by Shanler to the antiacne cream taught be De Waard.  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate oxymetazoline HCl described by Shanler as the antiacne active into the cream composition described by De Waard, in the place of another known antiacne active, lactoferrin.  Regarding the amount of oxymetazoline HCl from about 0.15% to about 2% by weight, Shanler teaches oxymetazoline at concentrations ranging from about 0.1 to about 10% (see Claims 17, 22, 24), preferably about 0.001% to about 3% (see 0053).  In the case, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5].  Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  In this case, Shanler clearly teaches overlapping concentrations for oxymetazoline.  Therefore, the claimed concentration range is prima facie obvious.

Regarding 2) One of ordinary skill in the art would link De Waard, Shanler and Popp because each reference teaches the use of topical compositions that are useful for treating acne. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because De Waard, Shanler and Popp teach the use of topical cream compositions to delivery topical therapeutic agents. Popp teaches that topical compositions commonly contain thickeners such as Cetearyl alcohol at amounts of about 2 to about 25%. One of ordinary skill in the art would have found it prima facie obvious to incorporate a thickener such as Cetearyl alcohol into the composition described by De Waard at the amounts described by Popp. The artisan would have had a reasonable expectation of successfully obtaining a composition for treating acne. Given that De Waard teaches a composition that contains Tefose®63 at 20% (i.e., 200g/1000g) and Popp suggests incorporating the thickener at an amount of from about 2% to about 25%, the suggested emulsifier : emollient weight ratio is about 10:1 to about 4:5, which overlaps with the claimed ratio. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Claim 3 depends from Claim 1, wherein the ratio of the TEFOSE®63 (PEG-6 stearate, PEG-32 stearate and glycol stearate) to cetostearyl alcohol (CA) is about 1:1. De Waard teaches 20% Tefose 63 is present in the cream (see De Waard, [0039]) while Popp teaches the thickener such as cetostearyl alcohol (Popp, col.4:~56) is present within the disclosed range from about 2% to about 25% (see col.4:~63-64). Several compositions containing different concentrations of Tensianol® 399 KS-1, which comprises cetostearyl alcohol, are exemplified (see Popp, Examples 1-5). One would understand that cetostearyl alcohol concentration would affect the thickness of the composition because its function is disclosed to provide thickening effects to the composition. Thus, one would reasonably understand that the concentration of CA may be adjusted in order to obtain or optimize the desired thickness of the topical composition. Accordingly, one would find the claimed ratio would have been prima facie obvious because one would understand that CA may be present from about 2-25%., wherein Tefose is present at 20%. The ratio present in the composition would depend on the desired optimal thickness and the concentration of CA present to achieve that thickness. The claimed ratio of 1:1 would be met wherein the artisan choses 20% CA to add with the 20% Tefose. The ratio of Claim 10 and Claim 19 are rendered obvious for similar reasons.

And Claim 4 depends from Claim 1, wherein the emollient is present in an amount of from about 1% to about 50% by weight.  De Waard teaches 3% mineral oil is present in the cream at [0039].

Claim 5 depends from Claim 1, wherein the emulsifier has a hydrophilic-lipophilic balance of about 9.0 to about 17.0.  The HLB of the emulsifying agent is a property that cannot be separate from the agent.  The HLB of PEG-6-stearate, PEG-32-stearate and glycol stearate meet the claimed HLB range.

Claim 11 depends from Claim 1, further comprising an additive selected from the group consisting of preservatives, emulsion stabilizers, pH adjusters, chelating agents, viscosity modifiers, anti-oxidants, surfactants, emollients, opacifying agents, skin conditioners, buffers, and combinations thereof. -88- 18991CON (AP) The cream taught by De Waard contains Labrafil M 1944 CS, i.e., surfactant.


Claim 13 depends from claim 1, wherein the composition comprises a pH from about 2.0 to about 7.0 at room temperature. While De Waard does not expressly mention the pH of the composition, one of ordinary skill in the art would have found the claimed pH to be obvious because oxymetazoline creams of various embodiments may be of neutral to mildly acidic pH to allow for comfortable application to the subject's skin, particularly in light of the disease state or condition suffered by the subject. See Shanler, col. 38:36-39. The pH of creams may particularly be about 4.5. See Id., 45. This meets instant Claim 19 and Claim 26.

Claim 14 depends from Claim 1, wherein the pH is unchanged after about 4 weeks storage at about 25°C/60%RH, about 30°C/75%RH or about 40°C/75%RH.  Claim 15 depends from Claim 1, wherein the pH is unchanged after about 1 week storage at about 60 C.  One of ordinary skill in the art would have recognized that a pharmaceutical formulation for therapeutic administration to the skin should remain stable as long as possible to prevent any adverse effects from administration after the formulation is stored for a period of time.  Therefore, it would have been obvious to make the composition as suggested by Shanler and De Waard so that the composition maintains a stable pH under storage conditions. Furthermore, while the prior art did not expressly teach that the pH was tested after 4 weeks under the conditions recited in the claim, this property would be an intrinsic feature of the composition suggested by De Waard and Shanler. Therefore, the recited pH stability is rendered prima facie obvious by the prior art. See MPEP § 2112. 

Claim 16 depends from Claim 1, further comprising a vasoconstrictor. As with claim 12 above, the prior art suggest a combination of α1-andrenoreceptor agonists, e.g., oxymetazoline, tetrahydrozoline, xylometazoline, etc. - tetrahydrozoline is an anti-rosacea agent.  See Claims 3, 4 and 6. One of ordinary skill in the art would have found it obvious to incorporate a combination of α1-andrenoreceptor agonists (e.g., oxymetazoline, tetrahydrozoline, xylometazoline, etc.) to the compositions described by De Waard to impart the antiacne function of the agonists of Shanler to the antiacne composition. These are vasoconstrictors; therefore, when oxymetazoline is in combination with another alpha1-andrenoreceptor agonist, the composition will contain a vasoconstrictor with oxymetazoline.

Claim 17 depends from Claim 1, further comprising one or more components selected from a list of optional alternatives such as skin conditioners.  De Waard teaches 3% Labrafil, i.e., a skin conditioner. See [0039].

Claim 18 depends from Claim 1, wherein oxymetazoline HCl is present in the composition in an amount of about 1.0% by weight. Shanler teaches the α1-adrenoceptor agonist including oxymetazoline HCl is preferred at amounts is about 0.1% to about 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). This meets instant Claim 19.

Regarding Claim 20, wherein the emulsifier further comprises at least one of the following: ceteareth-6, stearyl alcohol, and ceteareth-25, Popp teaches cetostearyl alcohol, which is a composition comprising stearyl alcohol.

Regarding Claim 22 further comprising a preservative selected from the group consisting of methylparaben, propylparaben, phenoxyethanol, and a combination thereof.  Popp teaches that the acne compositions contain methylparaben or propylparaben as preservatives. See par. bridging columns 4 and 5.

Regarding Claim 24 further comprising a chelating agent selected from the group consisting of alanine, sodium polyphosphate, sodium methaphosphate, citric acid, phosphoric acid, tartaric acid, disodium edetate (EDTA), dihydroxyethyl glycine, derivatives thereof, salts thereof, and a combination thereof.  Popp teaches that sodium citrate and citric acids are added as bases. See col. 5. Thus, one of ordinary skill in the art would have found it obvious to incorporate these as suitable bases useful for acne-treating compositions.

Claim 25 depends from Claim 1 further comprising a solvent selected from the group consisting of polyethylene glycol 300, water, and a combination thereof.  De Waard exemplifies a composition using water. See 0039

Regarding Claim 29, wherein the PEG-6 stearate, PEG-32 stearate, and glycol stearate is in a mixture comprising about 7% to about 8% by weight of the composition.  Tefose contains each of these ingredients and is taught to be present at 20% by De Waard. Thus, one of ordinary skill in the art would find it obvious that each ingredient would be present at equal amounts to comprise 20%. Furthermore, one of ordinary skill in the art would understand that the amounts of these agents may be adjusted to optimize their emulsifying effects.

Regarding Claim 30 further comprising about 0.01% to about 5% by weight of a preservative comprising methylparaben, propylparaben, and phenoxyethanol.  The amount of preservatives present in the compositions of the invention may be from about 0.05 weight percent to about 1 weight percent, based upon the weight of the composition. Preferably, the preservatives are present in an amount from about 0.1 weight percent to about 0.7 weight percent. 

B.	Maintained - Claims 1, 3-5, 9-11, 13-26, 29, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Waard et al. (US 2008/0193551) in view of Shanler et al. (US 2005/0165079) and Popp et al.  (US 6433024), as applied to Claims 1, 3-5 and 10-11, 13-26, 29, 30 and 31 above, further in view of Petrow et al. (US 4396615 A).

Claim 9 depends from Claim 1, wherein the emollient comprises lanolin.  

The disclosures for De Waard are outlined above, their combination does not expressly teach lanolin. Shanler teaches that the composition may contain lanolin and Petrow teaches topical compositions such as creams (see col. 5; see Example 7) that may be useful as antiseptic formulations for treating acne. See Claim 2. It contains suitable bases for the topical preparation of conventional type such as mineral oils or lanolins. See col. 5:~43-44.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because De Waard, Shanler and Popp and Petrow teach the use of topical cream compositions. While Shanler mentions that lanolin is a suitable oil added to the compositions, Petrow teaches that lanolins are conventional bases used in pharmaceutical topical compositions. One of ordinary skill in the art would have found it prima facie obvious to incorporate a lanolin from Shanler into the composition described by De Waard. The artisan would have had a reasonable expectation of successfully obtaining a composition for treating acne. Given that Shanler describes lanolin as a suitable oil and Petrow teaches lanolins as conventional bases for topical compositions, the artisan would have had a reasonable expectation of successfully providing an antiacne compositions wherein lanolin is used as a suitable conventional oil.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629